DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/624887 on May 12, 2022, in which Claims 19-38 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 19-38 are pending, of which Claims 19-38 are allowed.

Allowable Subject Matter
Claims 19-38 are allowable in light of the Applicant's argument and in light of the prior art made of record.  Claims are renumbered as Claims 1-20.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

19. (Currently Amended) A memory architecture, comprising: a plurality of subarrays of memory cells, a plurality of sense amplifiers connected to the subarrays; a plurality of original pads; at least one redundant pad; multiple data lines; and a redundant register, split into a high page and a low page, connected to the plurality of original pads, to the at least one redundant pad, and to the data lines; wherein the redundant register is configured to implement an interconnection redundancy and to connect the at least one redundant pad to the data lines when an addressed original pad is determined to be defective by substituting an original cell address of the high page of the redundant register with a redundant cell address of the high page of the redundant register and substituting an original cell address of the low page of the redundant register with a redundant cell address of the low page of the redundant register.

30. (Currently Amended) A method for managing interconnection redundancy of a memory architecture, the method comprising: determining, by a redundant register split into a high page and a low page, one of a plurality of original pads of the memory architecture is functioning properly; and responsive to determining the original pad is functioning properly, connect the original pad to multiple data lines; or in case the original pad is not correctly working, connect a redundant pad, using interconnection redundancy, to the data lines, by substituting an original cell address of the high page of the redundant register with a redundant cell address of the high page of the redundant register and substituting an original cell address of the low page of the redundant register with a redundant cell address of the low page of the redundant register.

32. (Currently Amended) A System-on-Chip (SoC) component comprising: a plurality of subarrays of memory cells, a plurality of sense amplifiers connected to the subarrays;Page 5 of 15 a plurality of original pads; a plurality of redundant pads; multiple data lines; and a redundant register, split into a high page and a low page, connected to the plurality of original pads, to the plurality of redundant pads, and to the data lines; wherein the redundant register implements an interconnection redundancy and connects one of the plurality of redundant pads to the data lines when an addressed original pad is determined to be defective by substituting an original cell address of the high page of the redundant register with a redundant cell address of the high page of the redundant register and substituting an original cell address of the low page of the redundant register with a redundant cell address of the low page of the redundant register.

33. (Previously Presented) The SoC component of claim 32, wherein the redundant register comprises a first portion for indicating the use of one of the plurality of redundant pads by storing a redundant flag.

35. (Currently Amended) The SoC component of claim 34, wherein the selection circuit comprises: a first switch inserted between the data lines and one of the original pads; a second switch inserted between the data lines and one of the redundant pads; an inverting gate receiving a first redundant signal associated to the redundant flag stored in the first portion of the redundant register and proving an inverted value to command the first switch; Page 6 of 15 an AND [[a]] logic gate receiving the first redundant signal and a second redundant signal associated to the address stored in a third portion of the redundant register and providing a combined value to command the second switch.

36. (Previously Presented) The SoC component of claim 35, further comprising a MUX receiving the redundant pad address stored in the third portion of the redundant register to replace the defective pad whose address is stored in a second portion of the redundant register.  


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “the redundant register is configured to implement an interconnection redundancy and to connect the at least one redundant pad to the data lines when an addressed original pad is determined to be defective by substituting an original cell address of the high page of the redundant register with a redundant cell address of the high page of the redundant register and substituting an original cell address of the low page of the redundant register with a redundant cell address of the low page of the redundant register”, in Claims 19 and 32; “the interconnection redundancy managing block is configured to substitute one original pad determined to be defective with one of the one or more redundant pads by substituting an original cell address of the high page of the interconnection redundancy managing block with a redundant cell address of the high page of the interconnection redundancy managing block and substituting an original cell address of the low page of the interconnection redundancy managing block with a redundant cell address of the low page of the interconnection redundancy managing block”, in Claim 26; “connect a redundant pad, using interconnection redundancy, to the data lines, by substituting an original cell address of the high page of the redundant register with a redundant cell address of the high page of the redundant register and substituting an original cell address of the low page of the redundant register with a redundant cell address of the low page of the redundant register”, in Claim 30; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 19-38 are hereby allowed.

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Hooper et al. (U.S. Patent Application 2002/0120824), hereinafter “Hooper”.  Hooper is cited on PTO-892 filed 5/20/2022.
 	Hooper: Paragraph 16 teaches the memory, or memory address space, is divided into five regions: (1) low-address spare tables 201, a region containing one spare table for each data page, each spare table containing one element for each data block within a data page, each element of a spare table containing a spare status and spare offset to indicate whether or not the corresponding block of a corresponding data page has been remapped and, in the case that the data block within the data page has been remapped, the offset used to locate the replacement block within a spare page; (2) low-address spare pages 202, a region containing a spare page for each data page, each spare page containing a fixed number of replacement, or spare, data blocks; (3) data pages 203, a region containing data pages, each data page containing a fixed number of data blocks; (4) high-address spare pages 204, a region containing a spare page for each page in the data pages region, each spare page containing a fixed number of spare data blocks; and (5) high-address spare tables 205, a region containing redundant copies of the spare tables contained in the low-address spare tables region 201.  See Figure 2.

Although conceptually similar to the claimed invention of the instant application, Hooper does not teach interconnection redundancy.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Sikdar (US Patent Application 2014/0082453) teaches replacing a failed bit using local redundant memory.
-Ahmed (US Patent Application 2019/0095295) teaches replacing a defective memory cell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114